Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 10 November 2022.  These drawings are approved.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one protruding portion protruding “outward in the radial direction” as set forth in claim 1; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite due to the fact it is unclear how the at least one protruding portion can be both “disposed adjacent to the bulging portion” AND “formed on the bulging portion”. These limitations are mutually exclusive. Namely, the first limitation sets forth that the protruding portion is next to (adjacent) the bulging portion, while the second limitation sets forth the protruding portion being superimposed (formed on) with the bulging portion. It is unclear how the protruding portion(s) can be both next to and yet on the bulging portion. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-8, as best understood, are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischbacher et al (6,997,519). Figures 1-6 of Fischbacher et al shows a wheel having all of the features as set forth in the above claims. 
	Per claim 1, Fischbacher et al shows a wheel disc for mounting on an axle hub with a plurality of bolts 6 (or functionally and inherently equivalent bolts and nuts) passing through bolt holes 4 located in a mounting portion of the disc. The mounting portion includes a planar portion having a pressing surface and a plurality of support portions 7 protruding on the planar portion opposite the pressing surface in the axial direction. The support portions 7 include a bulging portion that curves radially outward, and at least one protruding portion (11-12) disposed adjacent the bulging portion in the circumferential direction of the support portion 7. The protruding portion(s) (11-12) protrude radially inward 12 or radially outward 11 with respect to the bulging portion. As best understood, the protruding portions (11-12) are formed on the bulging portion.
	Per claim 2, as viewed from the axial direction, a straight line passing through the center of the wheel disc and a center of the bolt hole 4 defines a first imaginary line, which divides the support portion 7 into two regions. The protruding portion (11-12) is provided in each of the two regions. 
	Per claim 3, as viewed from the axial direction, a straight line passing through the center of the wheel disc and a center of the bolt hole 4 defines a first imaginary line, and a straight line passing through the center of the bolt hole 4 perpendicular to the first imaginary line defines a second imaginary line. The support portion 7 is divided into two regions by the second imaginary line, with the protruding portion (11-12) provided in each of the two regions. 
	Per claim 4, as viewed from the axial direction, a straight line passing through the center of the wheel disc and a center of the bolt hole 4 defines a first imaginary line, and a straight line passing through the center of the bolt hole 4 perpendicular to the first imaginary line defines a second imaginary line, both lines dividing the support region 7 into four regions. The protruding portion (11-12) is provided in each of the four regions. 
	Per claims 5-8, the wheel disc is joined to a cylindrical wheel rim. 

Response to Arguments
Applicant's arguments filed 10 November 2022 have been fully considered but they are not persuasive. The Applicant argues that the limitation of the at least one protruding portion is protruding “outward in the radial direction” is shown in the drawings. however, this is not the case. Namely, the drawings ONLY show the “protruding portions” 26c “protruding radially inwardly” to form a concave recess in the sloped sides of the bulging portion 26b. To be considered to protrude “outward in the radial direction”, the “protruding portions” 26c would be required to form a convex surface that extends outwardly beyond the periphery of the bulging portion 26b, which is NOT shown in the drawings.  
	The Applicant argues that Fischbacher et al does not show the protruding portion(s) being “formed on the bulging portion”, instead arguing that they are located “in the countersink”. First, as set forth in section 5 above, the addition of this limitation to claim 1 creates indefiniteness issues. Second, the limitation that the protruding portion(s) be “formed on the bulging portion” does not preclude the configuration shown by Fischbacher et al. Namely, the protrusions 11-12 of Fischbacher et al meets this limitation due to the fact that the protrusions 11-12 are located at/on the apex (i.e. top outer surface) of the bulging portion. Third, the countersink of Fischbacher et al is located on the apex of the bulging portion. 
	The argument presented in line 21 of page 9 through line 2 of page 10 of the response filed 10 November 2022 appears to set forth that the claimed invention provides unexpected or superior results over the prior art. However, the Applicant has failed to provide any evidence, in the form of a declaration or affidavit filed under 37 CFR 1.131 or 1.132, to support these arguments.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/JASON R BELLINGER/                                                                            Primary Examiner, Art Unit 3617